DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the collection optics includes having and right microscope image ports” renders the claim indefinite. It is unclear what “and right” means. It appears the applicant intended for “the collection optics includes having left and right microscope image ports”. The examiner will proceed as such.
Regarding claim 2-15, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim.
Regarding claims 7, 8, 11-14, the limitation “wherein the first and second dispersion elements” lacks antecedent basis. Specifically, claim 1 contains a first dispersion element, but fails to teach a second dispersion element. Therefore, the claims lack antecedent basis for “the second dispersion element”.
Regarding claims 7 and 8, the limitation “the…second spectra” lacks antecedent basis. 
Note: for the purposes of applying prior art the examiner will proceed as though the second spectra and second dispersion element are located on the second optical path as shown in instant application Figure 13B.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,009,394. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, all of the limitations of claim 1 can be found in claims 1 and 5 of the US Patent.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 8-17 of U.S. Patent No. 11,009,394 in view of Thomas US Pub. No. 2015/0146278.
Regarding claim 1,  claim 1 of the US patent teaches all the limitations of claim 1 except for the collection optics includes having left and right microscope image ports.
Thomas teaches wherein the collection optics includes left and right microscope image ports (Figures 2 and 5).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the collection optics include left and right microscope image ports for the purposes of increasing the simplicity of the apparatus by having the microscope split instead of a separate beam splitter outside the microscope reducing the overall size.
Regarding claim 2, claim 2 of the US Patent teaches claim 2.
Regarding claim 3, claim 3 of the US Patent teaches claim 3.
Regarding claim 4, claim 4 of the US Patent teaches claim 4.
Regarding claim 5, claim 6 of the US Patent teaches claim 5.
Regarding claim 6, claim 8 of the US Patent teaches claim 6.
Regarding claim 7, claim 9 of the US Patent teaches claim 7.
Regarding claim 8, claim 10 of the US Patent teaches claim 8.
Regarding claim 9, claim 11 of the US Patent teaches claim 9.
Regarding claim 10, claim 12 of the US Patent teaches claim 10.
Regarding claim 11, claim 13 of the US Patent teaches claim 11.
Regarding claim 12, claim 14 of the US Patent teaches claim 12.
Regarding claim 13, claim 15 of the US Patent teaches claim 13.
Regarding claim 14, claim 16 of the US Patent teaches claim 14.
Regarding claim 15, claim 17 of the US Patent teaches claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US Pub. No. 2018/0275060 in view of Thomas US Pub. No. 2015/0146278.
Regarding claim 1, Xu teaches a microscope apparatus for simultaneous measurement of positional-spectral or spectral-spectral information of a sample (Figures 1 and 2), comprising: 
collection optics for receiving a light signal from a sample (Figure 1, 16 and 32; Figure 2, 65 and 62), the collection optics configured to create a first optical path having a first light signal and a second optical path having a second light signal (Figure 1, path that splits off to the left and right; Figure 2, after BS 68 two paths form); 
a first dispersion element disposed in the first optical path to disperse the first light signal into a first spectrum (Figures 1, 45; Figure 2, 74); and 
a detector for receiving the spectrum from the first optical path and light from the second optical path (Figure 1, 12; Figure 2, 12; Figures 4a, 4b, 5a, 5b).
Xu is silent with respect to wherein the collection optics includes left and right microscope image ports.
However Xu teaches to use a microscope (Figure 2, 62) and teaches produced two different paths from the sample (Figure 1)
Thomas teaches wherein the collection optics includes left and right microscope image ports (Figures 2 and 5).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Thomas to Xu to have the collection optics include left and right microscope image ports for the purposes of increasing the simplicity of the apparatus by having the microscope split instead of a separate beam splitter outside the microscope reducing the overall size.
Regarding claim 2, Xu teaches wherein the collection optics includes an objective lens (Figure 2, 65) and a beam splitter (Figure 2, 68) disposed between the objective lens and the dispersion element (Figure 2, 68 between 65 and 74), the beam splitter configured to divide light received thereby into the first and second optical paths (Figure 2, 68 produced two outputs).
Regarding claim 3, Xu and Thomas do not explicitly disclose wherein the beam splitter is configured to divide the light into a first portion of about 70% in the first optical path and a second portion of about 30% in the second optical path.
However, Xu teaches a 50/50 split can be used for general application however, different ration can be used. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.04. The optimization of the claimed splitting ratio would be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time of the filing to optimize the splitting ratio to arrive at the claim limitations for the purposes of increasing the signal to noise ratio of the spectral separation to allow for more accurate measures since the total amount of light is split and the overall intensity of each wavelength would drop.
Regarding claim 4, Xu teaches wherein the collection optics includes a first objective lens disposed in the first optical path for receiving a light signal from the sample (Figure 1, 32), and wherein the collection optics includes a second objective lens disposed in the second optical path at a location for receiving a light signal from the sample (Figure 1, 16).
Regarding claim 5, Xu does not explicitly disclose wherein the image ports are configured to divide the light into a first portion of about 70-80% in the first optical path and the remaining 30-20% in the second optical path.
However, Xu teaches a 50/50 split can be used for general application however, different ration can be used. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.04. The optimization of the claimed splitting ratio would be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time of the filing to optimize the splitting ratio to arrive at the claim limitations for the purposes of increasing the signal to noise ratio of the spectral separation to allow for more accurate measures since the total amount of light is split and the overall intensity of each wavelength would drop.
Regarding claim 6, Xu teaches wherein the position information of the sample is determined using the spectral information received by the detector (paragraph 25; Figure 9; paragraph 49 and 50).
Regarding claim 9, Xu teaches comprising a pair of lenses disposed between the collection optics and the first dispersion element, the pair of lenses placed in a 4f configuration with a slit placed at the intermediate image plane between the lenses (Figure 1, Lens 34 and Lens 42 form a 4f configuration where the slit 38 is located at the intermediate image plane).
Regarding claim 10, Xu teaches wherein the slit has a longitudinal axis and the first dispersion element is oriented to disperse the first light signal along a direction parallel to the longitudinal axis (Figures 1, 38 and 45; the spread of the light is shown to be parallel to the slit axis).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Thomas as applied to claim 1 above, and further in view of Michael J. Mlodzianoski et al.; “Super-Resolution Imaging of Molecular emission Spectra and Single Molecule Spectral Fluctuations”, PLOS ONE, vol. 11, no. 3, 22 March 2016, (cited in IDS dated 05/26/2020).
Regarding claim 15, Xu and Thomas as applied to claim 1 teaches a method of imaging live cells, the method comprising: providing a microscope apparatus according to claim 1 (Figures 1, claim 1 rejection above);
Xu and Thomas are silent with respect to labeling a first biomarker with a first reagent and a second biomarker with a second reagent, where the first reagent comprises a first fluorescent label and the second reagent comprises a second fluorescent label, and where the first fluorescent label and the second fluorescent label are all excitable by light of the same wavelength and emit at a wavelength distinguishable from one another.
Xu teaches measuring fluorescence (abstract; paragraph 9).
Mlodzianoski teaches labeling a first biomarker with a first reagent and a second biomarker with a second reagent, where the first reagent comprises a first fluorescent label and the second reagent comprises a second fluorescent label, and where the first fluorescent label and the second fluorescent label are all excitable by light of the same wavelength and emit at a wavelength distinguishable from one another ( Figure 2; results section second paragraph; setup section page 2 activation laser 405nm).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Mlodzianoski to Xu and Thomas to have labeling a first biomarker with a first reagent and a second biomarker with a second reagent, where the first reagent comprises a first fluorescent label and the second reagent comprises a second fluorescent label, and where the first fluorescent label and the second fluorescent label are all excitable by light of the same wavelength and emit at a wavelength distinguishable from one another for the purposes of increasing the flexibility of the system by allowing the simultaneous collection of two different fluorophores to produce a super resolution image.
Allowable Subject Matter
Claims 7-8, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8, and 11-14 would be allowed if rewritten in independent form assuming that the second dispersion element is located on the second optical path as shown in instant application Figure 13B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20190235219 teaches splitting the imaged sample into two paths based on polarization and combining the two optical paths at the same detector.
20140333750 teaches dual objective microscopy with both optical paths converging on the same detector.
20020085809 teaches using a diffraction grating to split light into two different detectors one for spatial and one for position measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877